Citation Nr: 1760532	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  12-04 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating for gastroesophageal reflux disease with esophagitis (GERD) in excess of zero percent prior to April 2, 2016, and in excess of 10 percent thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran had active duty from January 1985 to January 1989 and December 1990 to May 1991, to include service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama

In September 2017, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.
 
In April 2016, the RO increased the rating for the Veteran's disability rating to 10 percent, effective April 2, 2016.  However, as such did not constitute a full grant of the benefit sought on appeal, the issue remain in appellate status.


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's GERD has manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.


CONCLUSION OF LAW

The criteria for a rating of 30 percent for GERD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 4.7, 4.114, Diagnostic Code 7346 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks an initial rating for GERD in excess of zero percent prior to April 2, 2016, and in excess of 10 percent thereafter.

The Board notes that, as there is no specific diagnostic code for GERD, the Veteran's GERD has been rated by analogy under Diagnostic Code 7346, as hiatal hernia.  The symptoms listed under Diagnostic Code 7346 are dysphagia (difficulty swallowing), pyrosis (heartburn or reflux), and regurgitation, among others, which most nearly approximates the Veteran's symptoms.

Under Diagnostic Code 7346, a 60 percent rating is warranted where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent rating is warranted where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. A 10 percent rating is warranted where there are two or more of the symptoms for the 30 percent evaluation, but of less severity.

On VA examination in October 2009, the Veteran reported daily indigestion and heartburn despite daily medication to control his symptoms.  The examiner opined that GERD has a mild impact on the Veteran's ability to eat.  On VA examination in April 2016, the Veteran reported pyrosis, reflux, regurgitation, substernal chest pain, sleep disturbance caused by reflux, and nausea.

In statements to the Board, the Veteran explained that his symptoms are far more severe than those recorded in the VA examination reports.  See Statement (May 22, 2016); Board hearing (September 2017).  He explained that the symptoms noted in the reports were based on the ameliorative effects of his medication.  Specifically, he explained that his chest pain feels like a heart attack and his dysphagia feels like he cannot even swallow water.  He further stated that he has used all of his sick leave because of GERD symptoms.  

Initially, the Board notes that it is prohibited from considering the ameliorative effects of medication when, as here, such effects are not contemplated by the rating criteria.  See Jones v. Shinseki, 26 Vet. App. 56 (2012).  After resolving any doubt in the Veteran's favor, the Board finds that the Veteran's symptoms more nearly approximate the criteria for a 30 percent rating.  Accordingly, an initial 30 percent rating for GERD is warranted.

Finally, during the September 2017 hearing, the Veteran testified that a 30 percent rating would constitute a full grant of the benefit sought on appeal.  Accordingly, the Board's award of a 30 percent rating throughout the appeal renders moot consideration of entitlement to a rating in excess of 30 percent for GERD. See AB v. Brown, 6 Vet. App. 35 (1993).


ORDER

Subject to the law and regulations governing payment of monetary benefits, an initial 30 percent rating for gastroesophageal reflux disease with esophagitis is warranted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


